Appeal by the defendant from a judgment of the Supreme Court, Kings County (Deeley, J.), rendered April 14, 1986, convicting him of robbery in the second degree (two counts) and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contentions challenging the trial court’s charge to the jury have not been preserved for appellate review (see, CPL 470.05 [2]; People v Harrell, 59 NY2d 620, 622) and we decline to review them in the interest of justice.
Further, we find that the trial court properly imposed a mandatory felony surcharge upon the defendant in accordance with Penal Law § 60.35 (see, People v Williams, 131 AD2d 525, lv denied 70 NY2d 718). "If, at the conclusion of his imprisonment, the defendant finds himself unable to pay the surcharge, he may move at that time for a waiver thereof’ (People v Williams, supra, at 525; People v West, 124 Misc 2d *769622). Lawrence, J. P., Kunzeman, Keeper and Spatt, JJ., concur.